Citation Nr: 1715865	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  07-21 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of  20 percent as of October 3, 2004 and 40 percent as of  February 12, 2014 for service-connected degenerative joint disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for degenerative joint disease of the thoracolumbar spine and assigned an initial 20 percent rating as of October 3, 2004.  In April 2015, the RO increased the Veteran's rating to 40 percent as of February 12, 2014.  Jurisdiction is currently with the RO in Oakland, California.  The Veteran filed a timely notice of disagreement in August 2006.

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge at the Regional Office in San Antonio, Texas.  A transcript of the hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence and waived initial RO consideration. 

The Board notes that in a May 2016 rating decision, the RO in Houston, Texas increased the Veteran's rating for post-traumatic stress disorder to 70 percent, continued a zero percent rating for service-connected dyshidrotic eczema and bilateral hearing loss; denied the claim for special monthly compensation; denied compensation under 38 U.S.C.A. § 1151 for bilateral elbow, knee, and shoulder, unspecified fractures, and sleep apnea; denied service connection for bilateral elbow, knee, and shoulder for lack of new and material evidence; and denied service connection for chronic fatigue syndrome, headaches, bilateral hip condition, and sleep apnea.  If the Veteran wishes to file a notice of disagreement with the RO's decision, he has until May 2017 to do so. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that a higher rating is warranted for his service-connected thoracolumbar back disability.  

A November 2005 examination report reflects that the examiner found that range of motion of the thoracolumbar spine was limited by pain, but not limited by fatigue, weakness, lack of endurance or coordination after repetitive use.  The examiner found that there were no additional limitations of the spine, without resorting to speculation.  The examiner diagnosed the Veteran with degenerative joint disease of the thoracolumbar spine with mild thoracokyphosis.  Flare-ups were not addressed in the examination report. 

An April 2007 examination report reflects that the examiner found that pain after repetitive use caused functional impact, but fatigue, weakness, lack of endurance and incoordination did not affect function after repetitive use.  There was no additional loss of motion due to repetitive motion.  Flare-ups were not addressed. 

A November 2008 examination report noted full range of motion of the back, but the examiner provided limited information. 

An April 2011 examination report reflects the Veteran reported constant pain, with weakness, stiffness, popping and tendency to lock.  The Veteran reported severe flare-ups which could occur daily depending on the activity.  The Veteran reported that he was unable to perform activities of daily living and that he had five incapacitating episodes per month in which he was unable to get out of bed.  He reported having to constantly take time off from work due to doctor appointments and the inability to move, and that his occupation, recreational activities, and driving ability were affected.  The examiner found increased pain, fatigue, weakness, and lack of endurance on repetitive motion in the thoracolumbar spine.  The examiner also found increased pain, fatigue, weakness, and lack of endurance on repetitive motion in the lumbar spine, but no additional loss of range of motion.  Although the Veteran reported flare-ups, the examiner did not address whether there was additional loss of motion during or due to flare-ups. 

A March 2015 examination report reflects that the Veteran was diagnosed with degenerative joint disease of the thoracolumbar spine, which had progressed to intervertebral disk syndrome (IVDS).  The Veteran reported constant pain and that he could not bend forward.  The examiner noted that the Veteran used a cane to move around.  The Veteran reported flare-ups that impacted the function of the thoracolumbar spine.  The examiner found that the Veteran experienced less movement than normal and pain on movement after repetitive use, but no additional limitation to range of motion.  The examiner found that the Veteran experienced additional limitation of range of motion of 5 degrees during flare-ups.  The examiner noted that while the Veteran has IVDS, he had had no incapacitating episodes in the prior 12 months.  

The Board finds that the current evidence of record is insufficient to adjudicate the claim.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  None of the VA examination reports reflect whether testing was done for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The November 2005 and April 2007 reports do not address whether the Veteran experienced flare-ups, and the April 2011 report did not express the Veteran's functional loss during flare-ups in degrees of range of motion lost.  

As such, the Board remands the case, in order that an adequate VA examination can be obtained.  Specifically, the Veteran must be afforded a new VA examination and an opinion that adequately addresses pain on both active and passive motion, in weight-bearing and nonweight-bearing, to include a report at what degree of motion pain begins, as well as testing of repetitive motion.  If there is pain, any additional loss of motion due to pain must be expressed in degrees.  Additionally, the nature and extent of increase in symptomology during any flare-ups should be noted and functional loss from flare-ups should be noted in degrees of additional range of motion lost.  

Moreover, the VA examiner must also provide retrospective medical opinions, to include determining whether the Veteran was experiencing flare-ups at the times of the November 2005 and April 2007 examinations, and if so, the nature and extent of the Veteran's symptoms, as well as the degree of functional ability during flare-ups of his service-connected thoracolumbar disability.  See Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).  

In addition, the Board notes that in June 2008, the RO sent the Veteran a letter at a Memorial Way street address, requesting that he fill out additional paperwork regarding his treatment at Kaiser Permanente, which his VA treatment records indicated that he had received care.  In July 2008, the Veteran requested an address change to Cresent Drive.  See July 2008 VA Form 21-4138 (Statement in Support of Claim).  As the letter was not returned as undeliverable, the RO assumed that the Veteran has received the letter and had decided not to respond.  See August 2008 VA Form 21-6789 (Deferred Rating Decision).  The RO did not attempt a second request. 

Upon remand, a second request should be made in order to obtain the Veteran's medical records from Kaiser Permanente.  Prior to obtaining the VA examination, any outstanding VA outpatient treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in November 2016.







Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request the appropriate release to obtain the Veteran's relevant private treatment records from Kaiser Permanente.  

Associate all records obtained with the claims file.  If any identified records are unavailable or cannot be obtained, inform the Veteran and his representative and give the Veteran an opportunity to submit such information. 

If the Veteran does not wish to submit records from Kaiser Permanente, a note of this should be made in the claims file. 

2.  Obtain any outstanding VA treatment records dated since November 2016.

3.  Then, the Veteran must be scheduled for a new VA examination.   The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaires.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examiner should note at what degree motion of pain begins and ends.

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups and after repetitive use.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups and repetitive use, the examiner should explain why.  The examiner should note at what degree of motion pain begins and ends during flare-ups and after repetitive use.

The examiner must also provide a retrospective opinion, as best as can be ascertained from the Veteran's self-reports as well as from clinical records and other evidence, for each of the Veteran's prior VA examinations, to include in November 2005, April 2007, November 2008, April 2011, and March 2015.  For each examination, the examiner is asked to: 

(a)  Provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(b)  Provide an opinion as to whether there is additional loss of range of motion during flare-ups and after repetitive use.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups and repetitive use, the examiner should explain why.  The examiner should note at what degree of motion pain begins and ends during flare-ups and after repetitive use.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 
If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




